Citation Nr: 0332653	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  96-50 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

On April 28, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the veteran, and request that 
he identify all health care providers who 
have cared for his back disorder since 
August 1998.  Thereafter, contact all 
identified providers to include the VA 
Medical Center in Milwaukee, Wisconsin; 
the Aurora Health Care Clinic, St. Luke's 
South Shore, 5900 South Lake Drive, 
Cudahy, Wisconsin 53110; and Daniel A. 
Ladwig, M.D., St. Luke's Physicians 
Office Building, 2801 West Kinnickinnic 
Parkway, Suite 375, Milwaukee, Wisconsin 
53215, and secure copies of all pertinent 
records pertaining to this time period.  
Obtain notes, discharge summaries, 
findings, and imaging studies (X-Ray, 
MRI, CT scan).

2.  Thereafter, arrange for the veteran 
to undergo VA orthopedic and neurological 
examinations to determine the current 
nature and extent of any chronic 
lumbosacral strain; to differentiate any 
symptoms caused by postservice 
intercurrent injuries such as L4-L5 
compression fractures; and to determine 
whether it is at least as likely as not 
that symptoms of his chronic lumbosacral 
strain include radiculopathy.  In this 
latter regard, it is noted that:

the veteran was seen in-service in 
October 1986 for pain which "ran 
up" from the calf area to the low 
back region; 

that a VA examiner in December 1998 
opined that in-service injuries most 
likely exacerbated or aggravated  
the veteran's disc and that the 
"main course of disk disease" was 
post service heavy lifting;

that this same VA examiner in 
January 2000 opined that the 
appellant's disc disease began 
postservice in 1996, and was not 
service related; and that 

a VA examiner in March 2000 
concluded that the lumbar disc 
disease was not service related.

Notably, the examiner in January 2000 did 
not note that an October 1994 x-ray 
finding of disc changes on x-ray, and the 
March 2000 examiner did not consider the 
veteran's in-service complaints of 
radiating low back pain.  Accordingly, 
any examination conducted must be 
conducted by physicians other than those 
who conducted the aforementioned prior 
studies.  

Following their respective examinations 
the neurologist and orthopedist must meet 
to prepare a joint report which 
addresses:

Which symptoms are due to the in-
service injuries?  

Which symptoms are due to 
postservice injuries to include L4-
L5 compression fractures?

Is it at least as likely as not that 
symptoms of his chronic lumbosacral 
strain include radiculopathy?  

In addressing the degree of disability 
caused solely by the service connected 
disorder the examiners must address 
evidence of any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain due to the 
service connected disorder, the examiners 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiners are unable to offer an opinion 
as to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





